ORDER
PER CURIAM:
Before the Court is a February 15, 2008, joint motion by the parties to terminate the appeal of a March 6, 2006, Board of Veterans’ Appeals (Board) decision in which the Board denied an effective date earlier than February 1, 1998, for the payment of VA disability compensation for his service-connected glomerulonephritis, rated 30% disabling. Attached to the parties’ joint motion is a stipulated agreement in which the Secretary agrees to assign an effective date of July 1, 1967, for the payment of VA disability compensation for Mr. Martin’s service-connected glomerulo-nephritis, rated 30% disabling. The parties’ further agree that the appeal shall be terminated, with prejudice, as to any and all issues addresses by the March 2006 Board decision, following the execution of the stipulated agreement.
Upon consideration of the foregoing, it is
ORDERED that the February 15, 2008, joint motion by the parties to terminate the appeal is granted and the appeal is DISMISSED with prejudice.